Rothrock, J.
— The pleadings are quite voluminous, and need not be set out in this opinion. Indeed, there is but little in dispute between the parties as to the material facts in the case. The plaintiff’s husband was a member of Schiller Lodge of the A. O. U. W., which was established in the city of Clinton about the year 1874.' He became a member at the time of the organization of the lodge, or shortly thereafter. He was a master workman in said lodge, and received a policy of insurance, or rather a benefit certificate, by which it was stipulated that, in case of his remaining in good standing in the order until his death, his widow was entitled to receive the sum of two thousand dollars upon the surrender of the certificates properly receipted. The deceased continued to be a member of said lodge in good standing up to the time of the controversy between the Supreme Lodge of the A. O. U. W. of the United States and the Grand Lodge of the State of Iowa'. It is unnecessary to state the nature of that controversy. The facts in connection therewith will be found in the opinion of this court in the case of State v. Miller, 66 Iowa, 26. The result of that controversy was that a very large majority of the members of the order of this state refused to submit to the Supreme Lodge of the United States, and *464continued to act independently of the supreme lodge. A minority refused to unite with the others, and the consequence was there were two organizations, each claiming to be the regular and legitimate Grand Lodge of Iowa. Each organization recognized the former members of the order as legitimate members of their respective bodies. Henry Bock, the plaintiff’s deceased husband, and others, organized a new subordinate lodge at Clinton, called the Loyal Lodge No. 237, under the jurisdiction of the defendant grand lodge. He was then past the age of eligibility to original membership in the order. But each of the rival state organizations claimed that all of the individual members in good standing at the time of the schism were legally members of their respective state organizations, and when Bock went into the new subordinate lodge no beneficiary certificate was issued to him. The defendant grand lodge refused to issue new certificates, because the members had certificates issued to them before the disruption; and it is evident that the refusal to issue new certificates was upon the ground that such act would be in the nature of an acknowledgment of the legitimacy of the rival state grand lodge. In fact, the defendant grand lodge has always claimed that it has rightful jurisdiction over all the subordinate lodges, and that there is no other A. O. U. W. in Iowa excepting such asucknowledge allegiance to that organization which claims to be loyal to the Supreme Lodge of the United States. Bock did not withdraw from Schiller Lodge when he became a member of Loyal Lodge No. 237. He paid his dues in the new lodge until his death, amounting to about twenty dollars, and also paid all dues and assessments made by Schiller Lodge. After his death the plaintiff made the requisite proofs, and presented her claim to the body which refused to recognize the supreme lodge; and this organization, which in the record is denominated the disloyal lodge, paid to her the full sum of two thousand dollars, and she delivered her beneficiary certificate to that organization, fully receipted. A claim was also made against the loyal grand lodge, defendant. An assessment was *465ordered to pay the claim, and the amount was collected,, and, when payment was demanded, it was refused,, because the plaintiff could not surrender the benefit certificate, receipted, as required by the rules of the organization. Upon refusal to pay the two thousand dollars this action was brought.
The primary inquiry in the case is, was the deceased insured in the Ancient Order of United Workmen for four thousand dollars ? If he had but a single insurance of two thousand dollars, this action cannot be maintained; for the plaintiff is entitled to but one satisfaction of her benefit certificate. About the only material fact which is in dispute is the claim made by appellant that the deceased gave thé master of the defendant grand lodge notice that he claimed insurance in both organizations. We think this fact cannot be said to be established by the evidence. It is positively denied by the grand master, and it is contrary to what we think the deceased knew to be his legal rights. He knew that he was not eligible to take new insurance at the time the new lodge was organized, and he must have known that the defendant lodge refused to issue new benefit certificates. We think it is very plain that he had but one contract of insurance. Each of the state organizations recognized this contract, as valid, because each has at all times claimed the old members as lawfully owing allegiance to but one governing body.
It is insisted by counsel for plaintiff that there was no other reason for non-payment than the plaintiff’s failure to surrender the certificate ; and that her right to recover cannot be defeated by a mere failure to produce and surrender the certificate, and receipt it. This would doubtless be true if the certificate were lost or destroyed. But the ground of the refusal lies back of the mere failure to surrender the certificate. It was because the plaintiff, by her own act, had put it out of her power to surrender it. She has surrendered it to the rival organization, and received the full amount due upon it. If she had presented it to the defendant while *466it was unpaid, she would have been entitled to the pay-’ ment of two thousand dollars from the defendant upon surrendering it and receipting it. The defendant never denied liability upon the certificate. It refused to issue a new one, and it had no power to do so, because the plaintiff’s husband was not eligible to additional insurance. And the defendant is not liable upon the ground of estoppel, simply because the deceased must have known that he had but one contract of insurance, and that was for two thousand dollars. The plaintiff acquired no right to the money because ah assessment was made by the defendant. It must be made to appear that it is held by the officers in trust for her. It does not appear that the defendants made any valid contract to pay her the sum claimed, except as embodied in the certificate, which we have found has been fully paid.
Affirmed.